DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 7/26/2021 in which Applicant lists claims 3, 8 and 17 as being cancelled, claims 5-7, 9-15 and 19 as being original, claims 1-2, 4, 16, 18 and 20 as being currently amended, and claims 21-23 as being new. It is interpreted by the examiner that claims 1-2, 4-7, 9-16 and 18-23 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Drawings
The amendments to the specification were received on 7/26/2021. These amendments are accepted. The objections to the drawings cited in the office action mailed 5/7/2021 are hereby withdrawn.
Specification
The amendments to the specification dated 7/26/2021 are accepted. The objections to the specification cited in the office action mailed 5/7/2021 are hereby withdrawn.
Claim Rejections - 35 USC § 112
The amendments to the claims dated 7/26/2021, and remarks regarding the 112(a) rejections, are accepted. The rejections of the claims made under 35 USC 112(a) and cited in the office action mailed 5/7/2021 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 13-14 of the remarks, filed 7/26/2021, with respect to claim 1 being amended to incorporate the cited allowable subject matter of claim 8, claim 16 being amended to incorporate the cited allowable subject matter of claim 8, and claim 20 being amended to incorporate the cited allowable subject matter of claims 9 and 10, have been fully considered and are persuasive.  Therefore the rejections of the claims in view of Sugawara (US 2013/0016427 A1, of record), Han (US 2013/0119785 A1, of record) and/or Park et al. (US 6344148 B1, of record) are hereby withdrawn. 
Double Patenting
The amendments to the claims dated 7/26/2021 are accepted. The double patenting rejections set forth in the office action mailed 5/7/2021 are hereby withdrawn.
Allowable Subject Matter
Claims 1-2, 4-7, 9-16 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 16 are allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a lens driving device, comprising: a lateral elastic member electrically connecting the upper elastic member and the substrate,

wherein the hole of the substrate is disposed at a position corresponding to that of an edge formed by the upper surface of the base and the lateral surface of the base,
wherein the base comprises a groove formed on a position corresponding to that of the hole of the substrate, and
wherein a part of the lateral elastic member is disposed on the groove of the base, as generally set forth in claims 1 and 16, the device including the totality of the particular limitations recited in claims 1 or 16.
Claims 2, 4-7, 9-15, 18-19 and 21-23 depend from claim 1 or 16, and therefore are allowable for at least the same reasons as claim 1 or 16.

Claim 20 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a lens driving device, comprising: a lateral elastic member electrically connecting the upper elastic member and the substrate,
wherein the substrate comprises a body portion disposed on an upper surface of the base, a terminal portion bent from the body portion and disposed on a lateral surface of the base, and a hole,
wherein the hole of the substrate is disposed at a position corresponding to that of an edge formed by the upper surface of the base and the lateral surface of the base,
wherein the first coil is disposed on an outer peripheral surface of the bobbin,

wherein at least a portion of the first coil is disposed between the two ribs of the bobbin,
wherein the flange unit is overlapped with the housing in an optical axis,
wherein the housing comprises a mounting unit overlapped with the flange unit of the bobbin in the optical axis, and
wherein a downward movement of the bobbin is limited by the flange unit and the mounting unit, as generally set forth in claim 20, the device including the totality of the particular limitations recited in claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Cho et al., U.S. 10,996,425 B2 discloses similar lens driving devices as to what is claimed in the independent claims, but is not available as prior art (see at 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/29/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872